Citation Nr: 1423981	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  13-01 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a disability of the bilateral lower extremities, to include as secondary to a back disability. 

3.  Entitlement to service connection for hypertension, to include as secondary to disabilities of the low back and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and Spouse


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The appellant served on active duty for training (ACDUTRA) in the Army National Guard from May 1, 1951, to November 21, 1951.  He also served in the North Carolina Army National Guard from May 1971 to May 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appellant appeared at a hearing before the undersigned Acting Veterans Law Judge in April 2014.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts he injured his back while performing maintenance on a truck with the Det.1 694th maintenance company at Fort Bragg, North Carolina, during a period of federalized service.   

In his initial application for VA compensation, the appellant identified the date of his back injury as having occurred in August 1987.  The Board notes, however, that contemporaneous VA medical records reflect an injury to the appellant's low back occurred in August 1989, and not in August 1987.  In addition, at the April 2014 hearing, the appellant and his wife testified that his back injury occurred in August 1989. 

Reserve and National Guard service generally means ACDUTRA and inactive duty for training (INACDUTRA).  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27). 

There is no confirmation of the appellant's duty status during the time of the noted back injury.  Unlike the Reserves, the National Guard is only a reserve component "while in the service of the United States."  Thus, to have basic eligibility for VA compensation benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  See 38 U.S.C. §§ 101(21), (22)(C). 

The appellant contends that he injured his back during a two week drill period.  Further development is required to verify his dates of active service, to include any periods of ACDUTRA and INACDUTRA, particularly in August 1989.  See 38 U.S.C.A. § 5103A(b)(3) (providing that efforts to obtain records in the custody of a Federal agency will continue until they are obtained or it is reasonably certain that they do not exist).  

If the appellant is found to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, then further development is required, to include providing him with a VA examination as indicated below.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center, the appellant's Unit Command, the North Carolina State Adjutant General, and any other appropriate agency, to obtain the appellant's service personnel records, any line of duty determinations, and to verify his duty status while a member of the North Carolina National Guard, particularly at the time of the claimed injury in August 1989.  If the requested records are unavailable, the appellant's claim file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

2.  Determine whether the appellant's service in August 1989 was 'federalized service' under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.

3.  Following the development requested above, and only if it is determined that the appellant's service in August 1989 was federalized service, schedule him for a VA examination for the claimed low back, bilateral lower extremity, and hypertension disabilities.  The RO must specify all verified periods of active service, ACDUTRA and INACDUTRA for the examiner.  The examiner is to review the claims file and note such review in the examination report or in an addendum.

The examiner should identify all current low back conditions present, and provide an opinion as to whether the appellant has a current back disability or lower extremity disability that at least as likely as not (at least a 50 percent probability) began in a period of active service, or is otherwise the result of a disease or injury during a period of active service.  

The examiner is also to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) the appellant's bilateral lower extremity and hypertension disabilities were either caused by or aggravated by the low back disability.

The examiner must offer a complete rationale for all opinions given.

4.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



